182 A.2d 337 (1962)
Dorothy H. ROY
v.
Wilfred J. ROY.
No. 378.
Supreme Court of Vermont. Chittenden.
May 23, 1962.
Thomas M. Reeves, Burlington, for plaintiff.
R. Allan Paul, Burlington, for defendant.
Before HULBURD, C. J., and HOLDEN, SHANGRAW, BARNEY and SMITH, JJ.
PER CURIAM.
Pending hearing of her divorce libel on the merits, the libellant sought temporary support before the county court. When she was unsuccessful, she filed a notice of *338 appeal under the provisions of 12 V.S.A. § 2382. No permission to bring the cause here before final judgment under 12 V.S.A. § 2386 was asked or given.
The order appealed from was not a final judgment. The nature of the proceeding and the relief sought indentifies its interlocutory nature. Disposition of such an attempted appeal is governed by Murphy Motor Sales v. First National Bank, 121 Vt. 404, 159 A.2d 94, which declares this Court to be without jurisdiction in such circumstances.
Appeal dismissed.